 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   ROGER TURNBOUGH,                                   Case No. 1:17-cv-01465-DAD-BAM (PC)
12                      Plaintiff,                      ORDER DIRECTING PLAINTIFF TO
                                                        SUBMIT COMPLETED SERVICE
13          v.                                          DOCUMENTS OR SHOW CAUSE WHY
                                                        THIS ACTION SHOULD NOT BE
14   HERNANDEZ, et al.,                                 DISMISSED FOR FAILURE TO
                                                        PROSECUTE
15                      Defendants.
                                                        (ECF No. 15)
16
                                                        TWENTY-ONE (21) DAY DEADLINE
17

18          Plaintiff Roger Turnbough (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds against

20   Defendant Hernandez for failure to protect in violation of the Eighth Amendment.

21          On October 18, 2018, the Court issued an order authorizing service of Plaintiff’s

22   complaint and forwarding service documents to Plaintiff for completion and return within thirty

23   days. (ECF No. 15.) The Court expressly warned Plaintiff that failure to comply with the Court’s

24   order would result in dismissal of this action. (Id. at 2.)

25          As of the date of this order, Plaintiff has not submitted the USM-285 form, summons, or

26   copies of the complaint. Plaintiff has not complied with the Court’s order.

27   ///

28   ///
                                                        1
 1        Accordingly, IT IS HEREBY ORDERED as follows:

 2     1. Within twenty-one (21) days from the date of service of this order, Plaintiff shall submit

 3        completed service documents for Defendant Y. Hernandez, as discussed in the Court’s

 4        October 18, 2018 order, or shall show cause in writing why this action should not be

 5        dismissed for failure to prosecute; and

 6     2. Plaintiff’s failure to comply with this order will result in dismissal of this action for

 7        failure to obey court orders and failure to prosecute.

 8
     IT IS SO ORDERED.
 9

10     Dated:    November 28, 2018                          /s/ Barbara   A. McAuliffe           _
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
